Citation Nr: 1231254	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-16 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an eye disability.  


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran served on active duty from February 1946 to July 1947, with a period of prior service of two months and 26 days.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to service connection for an eye disability on the merits and determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for a low back disability.  Later in a May 2012 supplemental statement of the case, the RO evidently reopened the back claim and decided it on the merits.  

The Board notes that irrespective of the RO's actions during the course of this appeal, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of entitlement to service connection for a low back disability.  Moreover, as to the claim of service connection for an eye disability, that issue has been adjudicated previously, as early as in an October 1947 rating decision by the Jackson, Mississippi RO, and that the denial of service connection appears to have been continued, as reflected in a rating sheet in June 1949 and a letter sent to the Veteran in July 1952.  Therefore, the claim has necessarily been restyled as one for which new and material evidence is required to reopen the claim of service connection, as noted on the first page of this document.  

The issue of entitlement to service connection for a disability of the teeth has been raised by the Veteran but has not been adjudicated by the RO.  In the May 2008 rating decision, it was noted that the Veteran's teeth claim would be referred to the dental clinic.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The reopened claim of service connection for a low back disability and the application to reopen a claim of entitlement to service connection for an eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  A December 2005 Board decision denied service connection for a low back disability and was not appealed

2.  Evidence received since the time of the final December 2005 Board decision is not cumulative of evidence previously considered, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.   


CONCLUSIONS OF LAW

1.  The December 2005 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2011). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the application to reopen the claim of service connection for a low back disability is favorable to the Veteran, no further action is required to comply with the VCAA. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a decision in December 2005, the Board denied service connection for a low back disability on the basis that a low back disability was neither incurred in nor aggravated by service and that degenerative joint disease of the lumbar spine may not be presumed to have been incurred in service.  The Board specifically found that the current findings relative to a low back disability did not establish a relationship between a current disability and service.  The Veteran did not appeal that decision.

The Board decision in December 2005 is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).  However, the Veteran's claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 3.156(a).  

The evidence of record at the time of the Board decision in December 2005 consisted of service treatment records, private and VA records, hearing testimony of the Veteran, and statements of the Veteran and his family, friends, and co-workers.  The service treatment records did not show any treatment for a low back disability, but at the time of a separation physical examination there was mention of back trouble and light treatment in a dispensary in Guam.  Also, "sick reports" were obtained, showing that the Veteran sought medical treatment twice in August 1946 (the reason is not listed) and was thereafter sent back to duty.  
After service, private records showed treatment for complaints of back pain in November 1989 (the impression appears to be low back sprain), as well as after back injuries on the job in January 1990 and May 1991 (the impressions from those incidents, after follow up, were resolved lumbosacral strain) and after a motor vehicle accident in November 1998 (the impression was lumbosacral spine muscle strain).  Other records dated in 2001, 2002, and 2004 from Kaiser Permanente showed that the Veteran related a history of back pain for 55 years, and that X-rays of the lumbosacral spine indicated the presence of osteoarthritis and a suggestion of degenerative disc disease.   

VA records dated from 1992 to 2002 showed treatment for low back pain from time to time.  On some records, the Veteran related a history of low back pain for 50 years, or since 1947.  A VA physician in November 1996 related in a statement that the Veteran gave a history of a back injury during service in Guam in 1946 with recurring back pain ever since then.  The physician discussed radiologic studies in 1992 and 1995, and stated that presently there was no medical indication for a lumbar spine disability.  

At a hearing in June 2000, the Veteran testified that he initially injured his back while loading and unloading ships at his station in Guam and that he was treated with heat and medication.  He indicated that he did not seek further treatment of back pain during service but that he had had back pain since that time.  In various statements, the Veteran maintained that he has experienced back pain on and off ever since service.  In statements of friends, family, co-workers, and supervisors, it was recalled that the Veteran had complaints of back pain over the years, dating from the 1950s.  In one statement from a classmate, it was noted that the Veteran's complaints of a back ailment occurred on or about August 1947 and at different times over the years.  

Current Claim to Reopen

As the Board decision in December 2005 is final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108. 

As the Veteran's application to reopen the claim was received in January 2008, the current regulatory definition of new and material evidence applies. 

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim. 

The additional pertinent evidence presented since the Board decision of December 2005 consists of duplicate VA outpatient records, statements from a private physician at Kaiser Permanente, statements of the Veteran, and a VA examination report.  

Analysis

The additional evidence added to the file since the December 2005 Board decision includes statements by the Veteran in which he repeats his claim that he injured his low back during service in Guam.  Further, he indicated in a July 2011 statement that he was also injured in February 1946 when the convoy in which he was riding from one base in Maryland to another in Virginia had an accident and that he injured his back from the impact of that collision.  This claim is new as it was not previously considered by the Board.  

Of particular note, however, are the statements of a private physician, Dr. Kwon, dated in October 2008 and May 2009, which indicate that the Veteran's current back condition may be related to his military service.  Such evidence was absent at the time of the prior Board denial of the claim, and thus it is not cumulative of evidence previously considered.  This evidence is new and material because it relates to the unestablished fact necessary to substantiate the claim, namely, that a current low back disability may be related to the Veteran's period of active service.  

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  The newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran's current low back disability is related to service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  

As the evidence is new and material, the claim of service connection for a low back disability is reopened.  


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a low back disability is reopened. 


REMAND

Prior to considering the claim of service connection for a low back disability on the merits, under the duty to assist additional evidentiary development is needed.  In April 2012, the RO obtained a medical examination and opinion with regard to the likelihood that the Veteran's current low back disability is related to his period of service.  In the Board's judgment, the opinion is inadequate to decide the claim because it either did not account for significant facts in the case or provide a rationale for the conclusion reached in the opinion.  

For example, the examiner determined that there was a less than 50 percent probability that the Veteran's low back disability was incurred in service, stating that the earliest date of back injury symptoms, evaluation, and diagnosis was in January 1990 after an initial report of an occupational injury, and that the earliest record of objective lumbosacral spine pathology was a private lumbosacral X-ray report dated in December 2007 (as reported by Dr. Kwon in May 2009).  The examiner's conclusion does not appear to take into account the fact that there were complaints of low back pain on a private November 1989 record (prior to the occupational injuries), that there was private radiologic evidence in March 2001 of degenerative disc disease of the lumbosacral spine, and that the Veteran was notified by his private physician in April 2001 that the X-rays of his back showed degenerative arthritis.  Therefore, an addendum opinion is sought.  

Also, as noted in the introduction, the issue related to a claimed eye disability has been re-characterized as whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an eye disability.  The RO's VCAA notice sent to the Veteran in March 2008, while sufficient on the issue of service connection for an eye disability on the merits, is not adequate with regard to the issue at hand, that is, whether new and material evidence has been presented to reopen the claim.  

Finally, with the submission of his notice of disagreement in July 2008, the Veteran attached VA Form 21-4142, a medical release form authorizing VA to obtain on his behalf recent private medical records from Kaiser Permanente in relation to treatment for his eyes and back.  It does not appear that the RO attempted to obtain such records.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send to the Veteran content-complying VCAA notice with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159  notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of status as a veteran); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim), with regard to the application to reopen the claim of service connection for an eye disability.  

2.  Obtain updated private medical records in relation to treatment of the Veteran's eyes and low back from Kaiser Permanente, as authorized by the Veteran in July 2008.  

3.  Arrange to have the Veteran's file reviewed by the VA examiner who conducted the examination in April 2012, if available, or another VA examiner if the examiner is not available, to furnish an addendum opinion with rationale that takes into account the significant facts in the record, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability is related to his period of service from February 1946 to July 1947 including his claimed low back injury therein.  

The examiner is asked to consider, and comment upon as necessary, the significant facts of the case, to include service treatment records including "sick reports" showing that the Veteran sought medical treatment twice in August 1946 (the treatment received is not reflected in the report) and that at the time of a separation physical examination there was a mention of back trouble and light treatment in a dispensary in Guam; private records showing treatment of back pain in November 1989, as well as after occupational injuries in January 1990 and May 1991 and after a motor vehicle accident in November 1998; private lumbosacral spine X-rays in March 2001 indicating the presence of degenerative arthritis and a suggestion of degenerative disc disease; VA records beginning in 1992 showing treatment for ongoing complaints of low back pain and lumbosacral spine X-rays that were within normal limits in August 1992; a VA physician's statement in November 1996 finding that at that time there was no medical indication for a lumbar spine disability; statements of a private physician (Dr. Kwon) in October 2009 and May 2009, in which he indicated that the Veteran's current back condition may be related to service; testimony of the Veteran to the effect that he has had back pain off and on since a low back injury in service in Guam (later in July 2011 he alleged an injury in the United States in regard to a convoy collision); and various statements received in 1998 in which friends, family, co-workers, and supervisors recalled the Veteran's complaints of back pain over the years, dating from the 1950s, with one statement noting a back ailment occurring on or about August 1947 and at different times over the years.   

Also, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against causation is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

4.  Upon completion of the foregoing, adjudicate the Veteran's claims of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an eye disability and of entitlement to service connection for a low back disability, based on a review of the entire evidentiary record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case and the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


